Exhibit 10.10

Execution Copy

THIRD AMENDMENT AGREEMENT

TO

 

Re:                   Note Purchase Agreement Dated as of January 25, 2013      
 

of UTi Worldwide Inc.

 

December 5, 2013

To the holders listed in Schedule A to

this Third Amendment Agreement (the “Holders”)

Ladies and Gentlemen:

Reference is made to the Note Purchase Agreement dated as of January 25, 2013
among UTi Worldwide Inc., an international business company incorporated under
the laws of the British Virgin Islands with IBC No. 141257 (the “Company”), each
of the Subsidiary Guarantors party thereto, and the Purchasers named in
Schedule A thereto as amended pursuant to that certain First Amendment Agreement
dated as of June 5, 2013 and that certain Second Amendment Agreement dated as of
September 5, 2013 (the “Existing Note Purchase Agreement”), pursuant to which
U.S.$150,000,000 aggregate principal amount of its 4.10% Senior Unsecured
Guaranteed Notes, Series A, due February 1, 2022 (the “Series A Notes”) and
U.S.$50,000,000 aggregate principal amount of its 3.50% Senior Unsecured
Guaranteed Notes, Series B, due February 1, 2020 (the “Series B Notes” and
together with the “Series A Notes,” the “Notes”) were issued and are currently
outstanding. The Existing Note Purchase Agreement, as amended hereby, is
referred to as the “Note Purchase Agreement.”

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company requests the amendment of a certain provision
of the Existing Note Purchase Agreement and the Notes issued thereunder as
hereinafter provided.

Upon your acceptance hereof in the manner hereinafter provided and upon
satisfaction of all conditions to the effectiveness hereof, this Third Amendment
Agreement shall constitute a contract between us amending the Existing Note
Purchase Agreement, but only in the respects hereinafter set forth and only
after the conditions set forth in Section 2 have been satisfied:

 

SECTION 1. AMENDMENTS TO EXISTING NOTE PURCHASE AGREEMENT AND NOTES.

Section 1.1. Section 1.1 of the Existing Note Purchase Agreement and the Notes
are hereby amended effective as of November 1, 2013, as follows:

(a) The reference to “4.10%” in the definition of Series A Notes under Section 1
of the Note Purchase Agreement is hereby replaced with a reference to “4.35%.”
All references to “4.10%” as the interest rate of the Series A Notes in the Note
Purchase



--------------------------------------------------------------------------------

UTi Worldwide Inc.     Third Amendment Agreement

 

Agreement and in the Series A Notes are hereby replaced with a reference to
“4.35%” and all references to “6.10%” as the default interest rate in the Note
Purchase Agreement and in the Series A Notes are hereby replaced with a
reference to “6.35%.” Interest will accrue on the Series A Notes at the rate of
4.10% per annum up to but not including November 1, 2013 (the “Effective Date”)
and from and including the Effective Date, at the rate of 4.35% per annum.

(b) The reference to “3.50%” in the definition of Series B Notes under
Section 1.1 of the Note Purchase Agreement is hereby replaced with a reference
to “3.75%.” All references to “3.50%” as the interest rate of the Series B Notes
in the Note Purchase Agreement and in the Series B Notes are hereby replaced
with a reference to “3.75%” and all references to “5.50%” as the default
interest rate in the Note Purchase Agreement and in the Series B Notes are
hereby replaced with a reference to “5.75%.” Interest will accrue on the
Series B Notes at the rate of 3.50% per annum up to but not including
November 1, 2013 (the “Effective Date”) and from and including the Effective
Date, at the rate of 3.75% per annum.

(c) Each Series A Note is amended to replace the existing CUSIP number with the
new CUSIP number G9158* AF1 and each Series B Note is amended to replace the
existing CUSIP number with the new CUSIP number G9158* AG9.

(d) The foregoing interest rate increases set forth in paragraphs (a) and
(b) above are in addition to, and not in replacement of, the interest rate
increases set forth in the Second Amendment.

Section 1.2. The introductory paragraph to Section 7.1(h) of the Existing Note
Purchase Agreement is hereby amended effective as of the date hereof to read in
its entirety as follows:

(h) Monthly Statements – promptly after the same are available and in any event
within 30 days after each calendar month end through the Compliance Date and
thereafter so long as the Company is required to deliver such statements to any
other creditor of the Company or any Subsidiary, internally prepared on a
non-GAAP basis:

 

-2-



--------------------------------------------------------------------------------

UTi Worldwide Inc.     Third Amendment Agreement

 

Section 1.3. Section 7.1(h) of the Existing Note Purchase Agreement is hereby
amended effective as of the date hereof by deleting the word “and” from
paragraph (iii), replacing the “.” at the end of paragraph (iv) with “; and” and
inserting the following paragraph (v) to read as follows:

(v) a certificate of a Senior Financial Officer setting forth the information
(including detailed calculations) required in order to establish whether the
Obligors were in compliance with the requirements of Section 10.3.

Section 1.4. Section 10.3 of the Existing Note Purchase Agreement is hereby
amended effective as of August 1, 2013, to read in its entirety as follows:

Consolidated Total Debt Coverage. Except as otherwise set forth in the next
succeeding sentence, the Company will ensure that the ratio of Consolidated
Total Debt at any time to Consolidated EBITDA for the Measurement Period then or
most recently ended, is not greater than 3.00 to 1.00. Notwithstanding the
foregoing, (i) for the period from and including August 1, 2013 through and
including January 30, 2014, the covenant set forth in the preceding sentence
shall not be operative other than on October 31, 2013, on which date the Company
will ensure that the ratio of Consolidated Total Debt to Consolidated EBITDA for
the Measurement Period then ended, is not greater than 3.50 to 1.00 and (ii) for
the period from and including January 31, 2014 through and including July 30,
2014 the Company will ensure that the ratio of Consolidated Total Debt at any
time to Consolidated EBITDA for the Measurement Period then or most recently
ended, is not greater than 3.25 to 1.00.

Section 1.5. Section 10.12 of the Existing Note Purchase Agreement shall be and
is hereby amended effective as of October 31, 2013, to read in its entirety as
follows:

Minimum Debt Service Ratio. The Company will not permit the Debt Service Ratio
to be, as of the end of any Measurement Period, (a) less than 2.25 to 1.00 for
the Measurement Period ended October 31, 2013, and (b) less than 2.50 to 1.00
thereafter.

Section 1.6. Section 10 of the Existing Note Purchase Agreement shall be and is
hereby amended effective as of December 5, 2013 to add the following new Section
10.14:

Section 10.14. Committed Credit Facility. The Company shall at all times
maintain committed line of credit facilities or revolving credit facilities
(exclusive of facilities under which South African Subsidiaries can borrow) in
an aggregate amount equal to

 

-3-



--------------------------------------------------------------------------------

UTi Worldwide Inc.     Third Amendment Agreement

 

or greater than U.S.$100,000,000 (or its equivalent in other currencies) with
not less than 90 days remaining until the termination of such facilities.

Section 1.7. Exhibit 1-A and Exhibit 1-B to the Note Purchase Agreement are
hereby amended to be in the form of Exhibit A and Exhibit B, respectively, to
this Third Amendment.

Section 1.8. At the option of each Noteholder, in accordance with Section 14.2
of the Note Purchase Agreement, such Noteholder may request that its Note or
Notes be exchanged for a replacement Note or Notes of the same Series in the
form of Exhibit A or Exhibit B, respectively, reflecting the foregoing
amendments to the Notes (the “Replacement Notes”). The Company agrees to
promptly issue and deliver Replacement Notes to each Noteholder requesting the
same in exchange for a like principal amount of the Notes now held by such
Noteholder or its nominee. Noteholders may exercise the foregoing option by
delivering the original existing Notes to Chapman and Cutler LLP, as special
counsel for the Noteholders, for delivery to the Company.

 

SECTION 2. CONDITIONS PRECEDENT.

This Third Amendment Agreement shall not become effective until, and shall
become effective on, the business day when each of the following conditions
shall have been satisfied:

(a) The Holders shall have received this Third Amendment Agreement, duly
executed by each Obligor.

(b) The Holders shall have consented to this Third Amendment Agreement as
evidenced by their execution hereof.

(c) The representations and warranties of the Obligors set forth in Section 3
hereof shall be true and correct in all material respects as of the date of the
execution and delivery of this Third Amendment Agreement.

(d) Any consents or approvals from any holder or holders of any outstanding
security of any Obligor or any Subsidiary and any amendments of agreements
pursuant to which any securities may have been issued which shall be necessary
to permit the consummation of the transactions contemplated hereby shall have
been obtained and all such consents or amendments shall be reasonably
satisfactory in form and substance to the Holders and their special counsel.

(e) The Obligors shall have paid the fees and disbursements of the Holders’
special counsel, Chapman and Cutler LLP, incurred in connection with the
negotiation, preparation, execution and delivery of this Third Amendment
Agreement and the transactions contemplated hereby which fees and disbursements
are reflected in the statement of such special counsel delivered to the Company
at the time of the execution and delivery of this Third Amendment Agreement.

 

-4-



--------------------------------------------------------------------------------

UTi Worldwide Inc.     Third Amendment Agreement

 

(f) All corporate and other proceedings in connection with the transactions
contemplated by this Third Amendment Agreement, including, without limitation,
resolutions authorizing the amendments contemplated by this Third Amendment
Agreement certified by the Company, and all documents and instruments incident
to such transactions shall be satisfactory to you and your special counsel, and
you and your special counsel shall have received all such counterpart originals
or certified or other copies of such documents as you or they may reasonably
request.

(g) On or prior to December 9, 2013, each Holder shall have received a fully
executed copy of the letter dated on or about December 5, 2013 from Commerzbank
Aktiengesellschaft to the Company which amends the Agreement relating to Credit
Facility dated 25 January 2013, in a form which is satisfactory in form and
substance to the Required Holders (the “Amendment to Commerzbank Facility”).

(h) Each Holder shall have received a fully executed copy of the Third Amendment
to Amended and Restated Letter of Credit and Cash Draw Agreement dated as of
December 5, 2013 between Nedbank Limited, acting through its London Branch, and
the Company which amends the Amended and Restated Letter of Credit and Cash Draw
Agreement, dated as of June 24, 2011, in a form which is satisfactory in form
and substance to the Required Holders (the “Amendment to Nedbank Facility”).

(i) Each Holder shall have received a fully executed copy of the Third Amendment
to Amended and Restated Letter of Credit Agreement dated December 5, 2013
between The Royal Bank of Scotland plc and the Company which amends the Amended
and Restated Letter of Credit Agreement, in a form which is satisfactory in form
and substance to the Required Holders (the “Amendment to RBS Facility”).

(j) Each Holder shall have received a fully executed copy of the Amendment No. 3
to Credit Agreement dated December 5, 2013 between Bank of the West and the
Company which amends the Credit Agreement dated as of June 24, 2011, in a form
which is satisfactory in form and substance to the Required Holders (the
“Amendment to Bank of the West Facility”).

 

SECTION 3. REPRESENTATIONS AND WARRANTIES.

Each Obligor, jointly and severally, hereby represents and warrants that as of
the date hereof and as of the date of execution and delivery of this Third
Amendment Agreement:

(a) Each Obligor is duly organized and validly existing under the laws of its
jurisdiction of organization.

(b) This Third Amendment Agreement and the transactions contemplated hereby are
within the corporate powers of each Obligor, have been duly authorized by all
necessary corporate action on the part of each Obligor and this Third Amendment
Agreement has been duly executed and delivered by each Obligor and constitutes
legal, valid and binding obligations of each Obligor enforceable in accordance
with its terms.

 

-5-



--------------------------------------------------------------------------------

UTi Worldwide Inc.     Third Amendment Agreement

 

(c) Each Obligor represents and warrants that there are no Defaults or Events of
Default under the Existing Note Purchase Agreement immediately before giving
effect to this Third Amendment Agreement nor under the Note Purchase Agreement,
immediately after giving effect to this Third Amendment Agreement.

(d) The execution, delivery and performance of this Third Amendment Agreement by
each Obligor does not and will not result in a violation of or default under
(A) the articles of association or bylaws of any Obligor, (B) any material
agreement to which any Obligor is a party or by which it is bound or to which
any Obligor or any of their properties is subject, (C) any material order, writ,
injunction or decree binding on any Obligor, or (D) any statute, regulation,
rule or other law applicable to any Obligor in any material respect.

(e) No authorization, consent, approval, exemption or action by or notice to or
filing with any court or administrative or governmental body (other than
periodic filings with regulatory authorities, none of which are required to be
filed as of the effective date of this Third Amendment Agreement and all of
which the Company agrees to timely file) is required in connection with the
execution and delivery of this Third Amendment Agreement or the consummation of
the transactions contemplated thereby.

(f) No Obligor has paid or agreed to pay any fees or other consideration, or
given any additional security or collateral, or shortened the maturity or
average life of any indebtedness or permanently reduced any borrowing capacity,
in each case, in connection with the obtaining of any consents or approvals in
connection with the transactions contemplated hereby including, without
limitation thereof in connection with the Amendment to Commerzbank Facility, the
Amendment to Nedbank Facility, the Amendment to Bank of the West Facility, the
Amendment to Sumitomo Bank Facility and the Amendment to Nedbank Facility, other
than the fees set forth in such amendments and the payment of legal fees of
counsel to the lenders and agents under such amendments.

(g) Each Subsidiary of the Company which is a borrower or guarantor under the
Credit Agreement as of the date hereof is a Subsidiary Guarantor hereunder.

 

SECTION 4. MISCELLANEOUS.

Section 4.1. Except as amended herein, all terms and provisions of the Existing
Note Purchase Agreement, the Notes, the Subsidiary Guarantee Agreement and
related agreements and instruments are hereby ratified, confirmed and approved
in all respects.

Section 4.2. Any and all notices, requests, certificates and other instruments,
including the Notes, may refer to the “Note Purchase Agreement” without making
specific reference to the Third Amendment Agreement, but nevertheless all such
references shall be deemed to include the Third Amendment Agreement unless the
context shall otherwise require.

 

-6-



--------------------------------------------------------------------------------

UTi Worldwide Inc.     Third Amendment Agreement

 

Section 4.3. This Third Amendment Agreement and all covenants herein contained
shall be binding upon and inure to the benefit of the respective successors and
assigns of the parties hereunder.

Section 4.4. This Third Amendment Agreement shall be governed by and construed
in accordance with New York law excluding choice-of-law principles of the law of
such State that would require the application of the laws of a jurisdiction
other than such State.

Section 4.5. The capitalized terms used in this Third Amendment Agreement shall
have the respective meanings specified in the Note Purchase Agreement unless
otherwise herein defined, or the context hereof shall otherwise require.

 

-7-



--------------------------------------------------------------------------------

UTi Worldwide Inc.     Third Amendment Agreement

 

The execution hereof by the Holders shall constitute a contract among the
Obligors and the Holders for the uses and purposes hereinabove set forth. This
Third Amendment Agreement may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.

 

UTi WORLDWIDE INC. By  

/s/ Lance D’Amico

  Duly Authorized Signatory (acting pursuant to, and in accordance with, an
empowering resolution of the Board of Directors of UTi Worldwide Inc.)

 

-8-



--------------------------------------------------------------------------------

UTi Worldwide Inc.     Third Amendment Agreement

 

UTI (AUST) PTY LIMITED UTI BELGIUM N.V. UTI LOGISTICS N.V. UTI NETWORKS LIMITED
UTI, CANADA, INC. UTI CANADA CONTRACT LOGISTICS INC. UTI DEUTSCHLAND GMBH UTI
(HK) LIMITED UTI GLOBAL SERVICES B.V. UTI NEDERLAND B.V. UTI TECHNOLOGY SERVICES
PTE. LTD. UTI WORLDWIDE (SINGAPORE) PTE LTD SERVICIOS LOGISTICOS INTEGRADOS SLI
SA UTI IBERIA S.A. UTI WORLDWIDE (UK) LIMITED UTI INVENTORY MANAGEMENT SOLUTIONS
INC. CONCENTREK, INC. INTRANSIT, INC. MARKET TRANSPORT, LTD. SAMMONS
TRANSPORTATION, INC. UTI, UNITED STATES, INC. UTI INTEGRATED LOGISTICS, LLC
KABUSHIKI KAISHA UTI By  

/s/ Lance D’Amico

  Authorized Signatory GODDARD COMPANY LIMITED PYRAMID FREIGHT (PROPRIETARY)
LIMITED UTI INTERNATIONAL INC. By  

/s/ Lance D’Amico

  Duly Authorized Signatory (acting pursuant to, and in accordance with, an
empowering resolution of the Board of Directors of UTi Worldwide Inc.)

 

-9-



--------------------------------------------------------------------------------

UTi Worldwide Inc.     Third Amendment Agreement

 

This foregoing Third Amendment Agreement is hereby accepted and agreed to as of
the date aforesaid.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA   By  

/s/ Cornelia Cheng

    Vice President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:  
Prudential Investment Management, Inc., as investment manager   By  

/s/ Cornelia Cheng

    Vice President GIBRALTAR LIFE INSURANCE CO., LTD. By:   Prudential
Investment Management (Japan), Inc., as Investment Manager By:   Prudential
Investment Management, Inc., as Sub-Adviser   By  

/s/ Cornelia Cheng

    Vice President THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD. By:   Prudential
Investment Management (Japan), Inc., as Investment Manager By:   Prudential
Investment Management, Inc., as Sub-Adviser   By  

/s/ Cornelia Cheng

    Vice President

 

-10-



--------------------------------------------------------------------------------

UTi Worldwide Inc.     Third Amendment Agreement

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:   Prudential Private Placement
Investors, L.P., (as Investment Advisor) By:   Prudential Private Placement
Investors, Inc. (as its General Partner)   By  

/s/ Cornelia Cheng

    Vice President

 

-11-



--------------------------------------------------------------------------------

NAME OF HOLDER   

PRINCIPAL AMOUNT

OF OUTSTANDING NOTES

HELD AS OF JUNE 5, 2013

     SERIES

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

   U.S.$ 70,392,000       A    U.S.$ 14,400,000       B    U.S.$ 12,600,000   
   B

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

   U.S.$ 46,400,000       A    U.S.$ 3,600,000       A

GIBRALTAR LIFE INSURANCE CO., LTD.

   U.S.$ 20,000,000       A

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

   U.S.$ 9,608,000       A

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

   U.S.$ 23,000,000       B

SCHEDULE A

(to Third Amendment Agreement)



--------------------------------------------------------------------------------

[FORM OF SERIES A NOTE]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER SAID ACT OR SUCH OTHER LAWS.

UTI WORLDWIDE INC.

U.S.$150,000,000 4.35% Senior Unsecured Guaranteed Notes, Series A,

due February 1, 2022

 

No. AR-[    ]    [Date] U.S.$[        ]    PPN G9158* AF1

FOR VALUE RECEIVED, the undersigned, UTi Worldwide Inc. (herein called the
“Company”), a BVI Business Company incorporated and existing under the laws of
the British Virgin Islands with BVI company number 141257, hereby promises to
pay to [                    ], or registered assigns, the principal sum of
[                    ] DOLLARS (or so much thereof as shall not have been
prepaid) on February 1, 2022, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance thereof at the rate of
4.35% per annum from the date hereof, payable semiannually, on the first day of
February and August in each year, commencing with February 1, 2013, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount or Modified Make-Whole Amount, at a rate per annum from time
to time equal to the greater of (i) 6.35% and (ii) 2% over the rate of interest
publicly announced by Royal Bank of Scotland from time to time in New York,
New York as its “base” or “prime” rate, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand). For the period
beginning on August 1, 2013 and ending on the Compliance Date, the foregoing
rates of interest applicable to this Note are subject to increase and decrease
on the terms and conditions more fully set forth in the Note Purchase Agreement
referred to below.

Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at Royal Bank of Scotland in New York, New York or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of January 25, 2013 (as from
time to time amended, the “Note Purchase Agreement”), between the Company,
certain Subsidiary Guarantors party thereto and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have agreed to the confidentiality

 

EXHIBIT A



--------------------------------------------------------------------------------

provisions set forth in Section 21 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

The payment and performance of this Note is unconditionally guaranteed by the
Subsidiary Guarantors pursuant to the Subsidiary Guarantee Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, accompanied by a
written instrument of transfer duly executed by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount or Modified Make-Whole Amount) and
with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

UTi WORLDWIDE INC. By  

 

  Name:   Its: Duly Authorized Signatory (acting pursuant to and in accordance
with, an empowering resolution of the Board of Directors of UTi Worldwide Inc.)

 

E-A-2



--------------------------------------------------------------------------------

[FORM OF SERIES B NOTE]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER SAID ACT OR SUCH OTHER LAWS.

UTI WORLDWIDE INC.

U.S.$50,000,000 3.75% Senior Unsecured Guaranteed Notes, Series B,

due February 1, 2020

 

No. BR-[    ]    [Date] U.S.$[        ]    PPN G9158* AG9

FOR VALUE RECEIVED, the undersigned, UTi Worldwide Inc. (herein called the
“Company”), a BVI Business Company incorporated and existing under the laws of
the British Virgin Islands with BVI company number 141257, hereby promises to
pay to [                    ], or registered assigns, the principal sum of
[                    ] DOLLARS (or so much thereof as shall not have been
prepaid) on February 1, 2020, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance thereof at the rate of
3.75% per annum from the date hereof, payable semiannually, on the first day of
February and August in each year, commencing with February 1, 2013, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount or Modified Make-Whole Amount, at a rate per annum from time
to time equal to the greater of (i) 5.75% and (ii) 2% over the rate of interest
publicly announced by Royal Bank of Scotland from time to time in New York,
New York as its “base” or “prime” rate, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand). For the period
beginning on August 1, 2013 and ending on the Compliance Date, the foregoing
rates of interest applicable to this Note are subject to increase and decrease
on the terms and conditions more fully set forth in the Note Purchase Agreement
referred to below.

Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at Royal Bank of Scotland in New York, New York or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of January 25, 2013 (as from
time to time amended, the “Note Purchase Agreement”), between the Company,
certain Subsidiary Guarantors party thereto and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have agreed to the confidentiality

 

EXHIBIT B



--------------------------------------------------------------------------------

provisions set forth in Section 21 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

The payment and performance of this Note is unconditionally guaranteed by the
Subsidiary Guarantors pursuant to the Subsidiary Guarantee Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, accompanied by a
written instrument of transfer duly executed by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount or Modified Make-Whole Amount) and
with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

UTi WORLDWIDE INC. By  

 

  Name:   Its: Duly Authorized Signatory (acting pursuant to and in accordance
with, an empowering resolution of the Board of Directors of UTi Worldwide Inc.)

 

E-B-2